DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 08/24/2022 the previous rejection of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a third measuring head arranged along a second axis relative to the first measuring head, the second axis perpendicular to the first axis, the third measuring head configured to guide light generated by the light source to a third sample received by the sample carrier and to receive signal light from the third sample held by the sample carrier and guide it to the detector; wherein the first measuring head, the second measuring head, and the third measuring head are movable relative to the base, and wherein the first measuring head, the second measuring head, and the third measuring head are spaced apart from each other such that only one of the first measuring head, the second measuring head, or the third measuring head can guide light to the first sample, the second sample, or the third sample, respectively” in combination with the remaining limitations of the claim.
Regarding claim 19, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first measuring head arranged along a first axis relative to a second measuring head, and arranged along a second axis relative to a third measuring head, the first axis perpendicular to the second axis; guiding signal light from the sample to a detector by the first measuring head while preventing signal light from the second measuring head and the third measuring head; moving the first measuring head, the second measuring head, and the third measuring head relative to the base along the first axis; guiding light generated by the light source to the sample by the second measuring head; guiding signal light from the sample to the detector by the second measuring head while preventing signal light from the first measuring head and the third measuring head; moving the first measuring head, the second measuring head, and the third measuring head relative to the base along the second axis; guiding light generated by the light source to the sample by the third measuring head; and guiding signal light from the sample to the detector by the third measuring head while preventing signal light from the first measuring head and the second measuring head” in combination with the remaining limitations of the claim.
Regarding claim 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “receiving a reflected light to the second measuring head while preventing receiving reflected light to the first measuring head, and the third measuring head, to analyze a second sample, moving the first measuring head, the second measuring head, and the third measuring head along a second axis perpendicular to the first axis; and receiving a reflected light to the third measuring head while preventing receiving reflected light to the first measuring head, and the second measuring head, to analyze a third sample” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877